Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
For administrative reasons, the examiner's art unit has changed its designation from 1631 Bioinformatics to 1672 Bioinformatics, with no effect on examination or subject matter. 

Status of claims
Canceled:
1-14
Pending:
15-34
Amended:
none
Withdrawn:
None
Added new
15-34
Examined:
15-34
Independent:
15, 28



Abbreviations              (Date format: MM/DD/YYYY)

Rejections applied
PHOSITA
"a person having ordinary skill in the art before the effective filing date of the claimed invention"

112 Enablement,
Written description


BRI
broadest reasonable interpretation

102, 103

CRM
"computer-readable media" and equivalent language

101 JE(s)
x
IDS
information disclosure statement

101 Other

JE
judicial exception

112 Indefiniteness

112/a
35 USC 112(a) and similarly for 112/b, etc.

112 "Means for"

N:N
page:line

112 Other




Double patenting



Priority
As detailed on the 5/7/2019 filing receipt, this application claims priority to as early as 10/13/2016.  At this point in examination, all claims have been interpreted as being accorded this priority date.

Withdrawn Rejections
The rejections to claims 1-14 under 35 U.S.C. §101, 35 U.S.C. §112 and 35 U.S.C. §103 are withdrawn in view of the claim amendment.  The cancellation of claim 1-14 moot the rejections.  The rejections followed are necessitated by the newly added claims.  

35 USC § 103 – no rejections to added new claims 15-34
	In view of claims amendment and the persuasive argument, no prior art teaches explicitly that a Genetic Mobile Element (GME, Fig 1-2. Aka “Mobile Genetic Element” (MGE), pg 9 of specification section “Brief Description of the Drawings”) can affect the binning of short reads from the next generation sequencing (NGS) (Remarks, pg 10-12).   While the art is silent in this issue, the instant specification teaches that the GME can mislead the binning (or clustering) to species k (other than species 1, Fig 1-2).  Further, the instant invention discloses a method to pool and assemble reads after the initial mapping against the taxonomic reference database and the Antibiotic Resistance Determinants (ARD) database respectively (Remarks, pg 10), with a mathematical formula disclosed in claim 25 to validate the ARD-containing reads assignment. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

In claim 21, the recited “the metagenomic sample is a brochoalveolar lavage sample collected from a patient with ventilarory acquired pneumonia (VAP)” is interpreted as a product-by-process element, i.e. the recited "the metagenomic sample” is limited according to any structure clearly required by the recited product-by-process limitation of having been “collected from a patient with ventilarory acquired pneumonia (VAP)” through “brochoalveolar lavage.”  The recited “collected …” is not itself claimed and is limiting only to the extent that the structure of the “metagenomic sample” is clearly to be limited.  Regarding product-by-process limitations within a claim, MPEP 2113 pertains, as well as, for example, Biogen MA, Inc. v. EMD Serono, Inc. (Fed. Cir. 9-28-2020, precedential).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Response to Applicant remarks
Applicant states, persuasively, that “The claimed method cannot practically be performed  in the human mind …” (Remarks, para 3, pg 13).  As a consequence, the claims are no longer interpreted as directed the mental process JE.  However, claims 25 and 34 recite mathematical concepts, and these claims still are interpreted as directed to abstract ideas in that form.
Applicant states that “Any asserted judicial exception (e.g., abstract idea) is integrated into a practical application when the exception is implemented or used in conjunction with a particular machine or manufacture that is integral to the claim at issue”.  Further, Applicant states “the claimed method (and any asserted judicial exception) is clearly implemented and/or used in conjunction with a computer system that includes multiple specialized databases (which constitutes a particular machine/manufacture)”.  This is not persuasive, because under a BRI the two databases are downloaded standard database (specification: the “taxonomic database”, pg 3, line 16 and the “ARD reference database”, pg 4, line 4), and the computer is a general-purpose computer.
The 101 rejection is maintained.

Rejections under 35 USC § 101
For each rejection below, dependent claims are rejected similarly as not remedying the rejection, unless otherwise noted. 

Judicial exceptions (JE) to 101 patentability 
Claims 15-34 are rejected under 35 USC 101 because the claimed inventions are not directed to patent eligible subject matter.  After consideration of relevant factors with respect to each claim as a whole, each claim is directed to one or more JEs (e.g. an abstract idea, a natural phenomenon, a law of nature and/or a product of nature), as identified below.  Any elements or combination of elements beyond the JE(s) (i.e. "additional elements") are conventional and do not constitute significantly more than the JE(s).  Thus, no claim includes additional elements amounting to significantly more than the JE(s), as explained below. 
MPEP 2106 organizes JE analysis into Steps 1, 2A (1st & 2nd prongs) and 2B as follows below. 
MPEP 2106 and the following US PTO website provide further explanation and case law citations: www.uspto.gov/patent/law s-and-regulations/ examination-policy/examination-guidance-and-training -materials.

Analysis of Claims 15 and 28:
Step 1: Are the claims directed to a process, machine, manufacture, or composition of matter?
Independent claim 15 is directed to a process, here a "method," for analyzing metagenomic samples with process steps including “processing…”, “sequencing…”, “assigning…”, “producing…”, and “assembling….”  
Independent claim 28 is directed to an apparatus or manufacture, here a "computer readable medium," for analyzing metagenomic samples with functions including “processing…”, “sequencing…”, “assigning…”, “producing…”, and “assembling….”  
[Step 1: claims 15 and 28 YES; MPEP § 2106.03 pertains]. 

Step 2A, 1st prong, Do the claims recite a judicially recognized exception (JE), i.e. a law of nature, a natural phenomenon, or an abstract idea?
With respect to Step 2A, Prong One, the claims recite abstract ideas.  The MPEP at 2106.04(a)(2) further explains that abstract ideas are defined as: 
•	mathematical concepts (mathematical formulas or equations, mathematical relationships and mathematical calculations);
•	certain methods of organizing human activity (fundamental economic practices or principles, managing personal behavior or relationships or interactions between people); and/or
•	mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information).

At Step 2A, 1st prong, claim 15 is interpreted as reciting abstract ideas that fall into the grouping of mathematical concepts (in particular mathematical relationships and formulas).  Mathematical concepts recited in the claim include:
“have an average length of L bp in which L > 100” (claim 15);
“the second portion has a probability of right assignment against the ARD database that is greater than or equal to 70%” (claim 18); 
“the known antibiotic resistance determinant or virulence genetic determinant is determined to be part of the known pathogen's genome when: 

    PNG
    media_image1.png
    39
    163
    media_image1.png
    Greyscale
“ (claims 25, 34);
“a set of digital nucleic acid sequences, i.e., "reads", that have an average length of L bp in which L > 100 ” (claim 28);
“the second portion has a probability of right assignment against the ARD database that is greater than or equal to 70%” (claim 31); and
“the known antibiotic resistance determinant or virulence genetic determinant has a length that is at least 20 bp” (claim 33). 
 
The above-identified abstract ideas are evaluated under a Broadest Reasonable Interpretation (BRI) and determined to each cover performance by mathematical operation because the steps do not clearly require more than instructions for a user to manipulate data using mathematical concepts such as analyzing, evaluating, generating, classifying, training, optimizing, mapping, and determining.  Hence, claim 15 and its dependent claims, claim 28 and its dependent claims explicitly recite elements that, individually and in combination, constitute abstract ideas.  The claim must therefore be examined further to determine whether the claims integrate the above-identified abstract ideas into a practical application (MPEP 2106.04(d)). 

 Meanwhile, additional elements that are not JEs recited in the claims are also identified, which include:
"processing the metagenomic sample to extract DNA from one or more pathogens if present in the metagenomic sample” (claim 15);
“sequencing the extracted DNA to produce a set of digital nucleic acid sequences, i.e., "reads", that have an average length of L bp in which L > 100" (claim 15);  and
“A non-transitory computer readable medium storing instructions for executing a method performed by a computer” (claim 28).
[Step 2A, 1st prong: claims 15 and 28 YES]

Step 2A, 2nd prong: If the claims recite a judicial exception under Prong One, then is the judicial exception integrated into a practical application?
At this point in examination it is not yet clear that any of the Step 2A, 2nd prong considerations demonstrate integration of the identified JEs into a practical application (MPEP 2106.04(d)).I.  For example, regarding the first consideration listed at MPEP 2106.04(d).I, it is not clear that a persuasive explanation of improvement of the instant invention over the previous state of the technology field is clearly of record.  
Considered individually and as a whole, none of the additional elements would integrate the JEs into an application that is clearly an improvement over existing technologies; or provide a treatment, or use a particular machine.  The claims remain directed to an abstract idea.
Additionally, it is not clear that the above-identified judicial exceptions are integrated into a practical application analogous to any of the "considerations" listed at the MPEP 2106.04(d).I.
[Step 2A, 2nd prong: claims 15 and 28 NO]

Step 2B: Do the claims recite non-conventional arrangement of additional elements in addition to the identified JEs (MPEP 2106.05)?
Addressing the step 2B question, elements of claims are part of one or more identified judicial exceptions (as described above), except for elements identified here as conventional elements in addition to the above judicial exceptions: 
The recited "processing the metagenomic sample to extract DNA from one or more pathogens if present in the metagenomic sample”; “sequencing the extracted DNA to produce a set of digital nucleic acid sequences, i.e., "reads", that have an average length of L bp in which L > 100"; and “A non-transitory computer readable medium storing instructions for executing a method performed by a computer” are conventional elements of a laboratory and/or computing environment and/or conventional data gathering/input elements, as exemplified by Millan ("Fecal Microbial Transplants Reduce Antibiotic-resistant Genes in Patients With Recurrent Clostridium difficile Infection", Clinical Infectious Diseases, vol. 62, no. 12, 15 June 2016 (2016-06-15), pages 1479-1486, as cited on the IDS of 7/23/2019), and generally it is understood that the examples in the reference are well-known and routine.  When considered as a whole, the above-identified additional elements also are directed to analyzing DNA to provide sequence information, which is designated as elements that the courts have recognized as well-understood, routine, conventional activity in particular fields (MPEP 2106.05(d).II).  
[Step 2B: claims 15 and 28 No]

Suggestions regarding these distinctions and regarding advancing examination by improvement argument versus non-conventional additional element argument are provided in the bullets at the end of this rejection.

Summary and conclusion regarding claims 15 and 28 
Summing up the above 2-step analysis of claims 15 and 28, viewed as a whole and considering all elements individually and in combination, recites no limitations that transform the claim, finally interpreted as directed to the identified JE(s), into patent eligible subject matter, and it is not clear that any claim is sufficiently analogous to controlling case law identifying an example of an eligible claim.

Remaining claims
Claims 16-27 and 29-34 add elements which also are part of the identified JEs for the same reasons described above regarding the independent claims and therefore do not provide the something significantly more necessary to satisfy 101. 
None of the dependent claims recite any additional elements not already identified above except claim 22.  Claim 22 recites “the extracted DNA is sequenced by high throughput sequencing (HTS)”, which sequencing is conventional as taught by Millan (p. 1480, 2nd col.).  None of the dependent claim elements provides the something significantly more than the identified JE(s) necessary to satisfy 101.

Overcoming a JE-based rejection
Possible avenues to overcoming a 101 judicial exception (JE) rejection are discussed and exemplified in the MPEP as cited above, including improvement among the Step 2A, 2nd prong, bulletized "considerations" at MPEP 2106.04(d).I as well as Step 2B conventionality of additional elements at MPEP 2106.05(d).I. 
Below is a non-exhaustive list of example arguments, possibly including evidence, any one of which may overcome the rejection:

Step 2A, 2nd prong: improvement and therefore no JE (MPEP 2106.04(d)(1)) – A claim is not directed to a JE by virtue of integration into a practical application.  At least the following Federal Circuit opinions may be relevant to an argument in this context, in particular if a claim is sufficiently computer-related and/or improves its otherwise relevant field: Enfish/TLI, McRO, BASCOM and Synopsys, but also see In re ...  Stanford (CAFC 3/11/2021, precedential).  Since several of these opinions relate to inventions which were to some extent computer-related, the particular field in which asserted improvement occurs should be addressed clearly.  These arguments generally rely on there being an "improvement" clearly on the record.    One approach to clearly placing an improvement argument on the record is to show that: a particular improvement is identified (assertion of general "improvement" cannot suffice); there is a clear difference, apparent through comparison with the most relevant conventional technology (since there can be no "improvement" without a difference); and any improvement is either explicitly recited or is inherent to the claims, but in either case must apply to all claimed embodiments within the recited claim scope.  As further examples, argument may explain cause and effect leading to improvement or may include evidence comparing a claimed result to conventional results.  Arguments and evidence may be extrinsic to the original disclosure, including references available after the priority date, as long as it is clear that an argument applies to all embodiments of a properly supported claim.

Step 2B: non-conventional additional element (MPEP2106.05(d).I)-- A claim includes an element in addition to the JE (i.e. "an additional element") which, either individually or in combination with another additional element, was non-conventional (i.e. not well-understood and routine).   At least the following Federal Circuit opinions may be relevant to an argument in this context: Diehr, Alice, Content Extraction and BASCOM.  This example also applies to natural product rejections.
 

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUOZHEN LIU whose telephone number is 571.272.0224.  The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571.272.9047.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571.272.1000.


/GUOZHEN LIU/
Patent Examiner
Art Unit 1672
/G STEVEN VANNI/
Primary patents examiner
Art Unit 1672